Yeager, J.,
dissenting.
I respectfully dissent from the majority opinion in this, case. It appears to me that the adoption of this opinion has the effect of destroying existing and fundamentally sound rules for interpretation and enforcement of testamentary dispositions of estates.
The testator, V. L. Dimmitt, died March 4, 1939. On No*427vember 30, 1936, he executed a deed to Alta J. Pullman to the southeast quarter (SE]4) of section eight (8), township twenty-four (24) north, range four (4) east of the 6th P. M. in Cuming county, Nebraska. His wife joined in the deed. The deed was placed in a box in the First National Bank of Wisner, Nebraska, where it remained until after the death of Dimmitt. Mrs. Dimmitt died in 1937, and thereafter on December 31, 1937, Dimmitt made a will, the sixth paragraph of which is as follows :
“Sixth: I have already deeded to my niece, Alta J. Pullman, the southeast quarter (SE^) of section eight (8), township twenty-four (24), north, range four (4), east of the 6th P. M. in Cuming county, Nebraska, and for that reason I do not devise any real estate to her in this will.”
The deed was admitted to probate in the county court as a part of the testamentary disposition of the estate of V. L. Dimmitt. Appeal was taken to the district court where the action of the county court was sustained. The majority opinion affirms the decision of the district court.
' The majority opinion holds that this paragraph of the will was sufficient as a devise of the real estate described to Alta J. Pullman.
In our consideration of this matter we must not lose sight of the fact that the question of whether or not this was sufficient as a devise is the sole and only question for determination in this case. We must not become confused by the discussion regarding delivery of the deed to the real estate, and the key to the house. The point of such discussion bears only on the question of whether or not there was passage of title under the deed, which is not an issue triable in this case.
Coming back then to the real issue presented, on the clear and specific language employed by the testator, can it be said that he intended a devise of the real estate to Alta J. Pullman? The will itself supplies the unequivocal answer. The testator said in language so plain and simple that it is not subject to construction, but only to acceptance, that he did not so intend. He said: “I do not devise any real estate to her in this will.” The fact that he intended to convey to her *428real estate by deed, and that what he did in that connection was sufficient or insufficient to effect a conveyance, is beside the point and of no consequence here. Words could not have been selected to express the testamentary intention more clearly than those used. There was no ambiguity, latent or patent.
This court has said: “In the construction of a will, the court is required to give effect to the true intent of the testator so far as it can be collected from the whole instrument, if such intent is consistent with the rules of law.” Martens v. Sachs, 138 Neb. 678, 294 N. W. 426; In re Estate of Pfost, 139 Neb. 784, 298 N. W. 739.
Again it is stated: “Parol evidence is inadmissible to determine the intent of a testator as expressed in his will, unless there is a latent ambiguity therein which makes his intent obscure or uncertain.” Lincoln Nat. Bank & Trust Co. v. Grainger, 129 Neb. 451, 262 N. W. 11; Martens v. Sachs, supra; In re Estate of Pfost, supra.
The case of In re Estate of Hopper, 90 Neb. 622, 134 N. W. 237, cited and commented upon in the majority opinion, is clearly not in point in the present situation. There, simultaneously with the making of the will, the testator executed seven warranty deeds. The deeds were admitted to probate. There by specific declaration in the will the testator made the deeds a part of the testamentary disposition. In the case at bar, by equally specific declaration, the testator removed the deed from his testamentary disposition.
The case of Noble v. Tipton, 219 Ill. 182, 76 N. E. 151, closely parallels this one. A father deeded his home farm to his son Thomas, and ten months later made a will in which he disposed of all his property by will except the home farm. In the will he said that he had deeded the farm to his son, Thomas Noble. He delivered the deed to the cashier of a bank where it was held subject to the order of the grantor. The court held that the deed operated neither as a conveyance nor a devise. Of like effect is Allenbach v. Ridenour, 51 Nev. 437, 279 Pac. 32.
The testator clearly had no intention of giving Alta J. *429Pullman anything by will and, in my opinion, this court has established a dangerous precedent in declaring the existence of a testamentary intent which is specifically negatived by the language of the will which is clear and plain.
Simmons, C. J., and Carter, J. concur in the dissent.